Case 2:18-cr-20495-DML-MKM ECF No. 93 filed 07/16/20                  PageID.284      Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,                                 Case Number 18-20495
v.                                                          Honorable David M. Lawson

IBRAHEEM IZZY MUSAIBLI,

                 Defendant.
                                             /

                ORDER FINDING DEFENDANT COMPETENT AND
             DISMISSING DEFENDANT’S MOTION FOR NEW COUNSEL

       On July 16, 2020, the defendant and counsel for the parties appeared before the Court via

videoconference for a competency hearing, and a hearing on the defendant’s motion for new

counsel. The report of two expert examiners was accepted and considered by the Court without

objection by either party. After reviewing the report and considering the positions of the parties,

the Court announced from the bench its determination that the defendant is not suffering from any

mental disease or defect that would render him incompetent to stand trial or otherwise to proceed

in the case within the meaning of 18 U.S.C. § 4241(a) & (d). The Court also heard oral argument

on the defendant’s motion for new counsel, and the defendant stated on the record his desire to

withdraw the motion.

       Accordingly, it hereby is DETERMINED, for the reasons stated on the record, that the

defendant is not presently suffering from any mental disease or defect that would render him

incompetent to stand trial or otherwise proceed in the case within the meaning of 18 U.S.C. §

4241(a) & (d).

       It is further ORDERED that the defendant’s motion for new counsel (ECF No. 80) is

DISMISSED for the reasons stated on the record.
Case 2:18-cr-20495-DML-MKM ECF No. 93 filed 07/16/20   PageID.285      Page 2 of 2



                                              s/David M. Lawson
                                              DAVID M. LAWSON
                                              United States District Judge

Dated: July 16, 2020




                                    -2-
